Mr. Justice Mercur,
dissenting, delivered the following opinion, in which Gordon and Green, JJ., concurred:
Less than three months ago, after argument and ample time for consideration, we decided this case in favor of the defendants. Now, after a re-argument on the part of the plaintiff only, and without any substantial reasons not presented on the former argument, the judgment then entered. is to be reversed. In this I cannot concur. Nothing less than clear error in the former judgment justifies the present judgment. This reversal is mainly based on that portion of article V., sect. 5, of the Constitution of 1874, which declares “ whenever a county shall contain forty thousand inhabitants it shall constitute a separate judicial district. * * * Counties containing a population less than is sufficient, to constitute separate districts shall be formed into convenient single districts, or, if necessary, may be attached to contiguous districts, as the General Assembly may provide. The office of associate judge not learned in the law is abolished in counties forming separate districts.”
As the clause relating to forty thousand inhabitants does not execute itself, but requires legislative action to give it effect (Com. ex rel. Chase v. Harding, 6 Norris 343), and other parts of the Constitution relate to the same general subject-matter, no one should be interpreted by itself alone, but all should be made to harmonize so as to give due effect to the whole Constitution. It must be so interpreted as to carry out the great principles on which our government is based.
Section 15 of the same article declares “ all judges required to be learned in the law, except judges of the Supreme Court, shall be elected by the qualified electors of the respective districts over which they are to preside.” It is conceded that one president judge presides in the counties of Fayette and Greene. It follows that he is the president judge in each county, and the writs issued in each are tested in his name. Thus, in fact, the two counties constitute the district in which he presides. Then, in the language of the Constitution, he “shall be elected by the qualified electors” of that district.
Section 19 requires that judges, “ during their continuance in office, shall reside within the districts for which they shall be respectively elected.”
Section 26 declares “ all laws relating to courts shall be general and of uniform operation.”
The right of every male citizen ox the Commonwealth, twenty-one years of age, to vote at all elections, under limited qualifications, is expressly declared in art. VIII., sect. 1. This right of suffrage thus distinctly affirmed to exist in the great body of the people cannot be taken from them as long as the present Constitution stands, and it is not to be held subordinate to mere matters of *307convenience. It follows that the qualified electors of the county of Greene have a right to vote at every election of a president judge to preside in that county. In ease the vote in Fayette county should be divided between several candidates, and the whole vote of Greene county be cast for another candidate, whereby the latter received a plurality of all the votes cast, can it be contended that he is not thereby duly elected ? It cannot be without ignoring one of the highly valued rights of the people. After a judge shall bo elected to preside in the two counties, it seems to me too clear for argument to try to prove he may reside in either county of the district, or that he may not at will change his residence from one county to another. He may reside in Greene every summer and in Fayette every winter. If the view is to prevail that the latter county shall be deprived of associate judges, the people thereof must at times suffer groat inconveniences, at least when the judge shall reside in Greene.
It is claimed, however, that the Constitution declares a county or counties having a population insufficient to form a separate district may be attached to contiguous districts, and as Greene is attached to Fayette, the latter still remains a separate district. It is true the Constitution does permit a county to bo attached to a contiguous district, yet there it stops. It does not profess to declare its legal status, nor the status of the citizens of the county thus attached. It certainly is not a forced presumption to say, that, when the people adopted the Constitution, they understood, whenever a county was “attached” to an existing district, it became a part of the district.
The very idea of territorial attachment is, that the two thus united become parts of one whole. It is but another word for annexation. Unless otherwise provided by the terms of annexation, it becomes an integral part of the enlarged territory.
The denial of associate judges to the county of Fayette is a distinct affirmation that in one county, in which the president judge presides, he constitutes the whole court. He may there hold a court of oyer and terminer, and perform all the duties and exercise all the powe. a that he and associate judges not learned in the law jointly might do. In the county of Greene, where he also presides, it is admitted he has no such power. This is manifestly contrary to the whole spirit of the Constitution and the Act of Assembly creating the district. The idea that the presiding judge has so much less power in one county in his district than in another, finds no warrant in the Constitution. It is conceded that this ground is wholly untenable, where the legislature has in clear and express terms declared that two counties shall form a district.
It is therefore contended that the legislature may make this discrimination, and make the clause applicable to courts of the same grade of unequal operation, but this would seem to come in direct *308conflict with section 26, which says: “ All laws relating to courts shall he general and of uniform operation.” The construction contended for would be to recognise a law not general and not of uniform application.
This is not the case of a transfer of one county to a previously existing judicial district, for which the Constitution intended to provide. It is the formation of a new district by one and the same Act of Assembly, and in one line thereof.
After judges were made elective in Pennsylvania, a question as to the power of the legislature to transfer a county to another district, and thereby impose on the people thereof a judge in whose election they had no voice, was somewhat mooted. To remove this doubt, and to bridge over the time intervening prior to the next election, this power to attach was expressly given. It cannot be that there was any intention to permanently take from the people of any one county substantial rights and powers enjoyed by the people .of any other county. It is clearly wrong to say the people of Fayette county have a right to be deprived of associate judges. On the contrary, they have the right to enjoy all the conveniences resulting from having such judges. They expressed such desire by electing these judges. The governor duly commissioned them. It cannot be presumed that he did so contrary to the advice of the then attorney-general. Thus the action of the people of Fayette county had the sanction of the executive department.
Notwithstanding the words of the Constitution, that a county containing a population of forty thousand shall constitute a separate district, yet an act of the legislature is necessary to make it a district, and to set its machinery in motion. It is giving to that clause an undue effect when it is thus made to defeat other parts of the Constitution relating to the same subject-matter, and thus thwart the clear intent of the legislature in uniting the two counties under one president judge. To reach any other conclusion is to assume it intended to violate a cardinal right of the people declared in the Constitution. The other view makes the act harmonize with the different parts of the Constitution,, so as to give a reasonable and practical effect to all of them.
Justices Gordon and Green concur in this opinion